                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION
 MARK W GREEN,                                    )
                                                  )
                             Plaintiff,           )
                                                  )
                  v.                              )      Case No. 5:19-06006-CV-RK
                                                  )
 COMMISSIONER OF THE SOCIAL                       )
 SECURITY ADMINISTRATION;                         )
                                                  )
                             Defendant.           )
ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEYS’ FEES
           UNDER THE EQUAL ACCESS TO JUSTICE ACT AND FOR COSTS
     Before the Court is Plaintiff’s motion for attorneys’ fees under the Equal Access to Justice
Act (“EAJA”) and for costs. (Doc. 18.) Defendant has no objection to Plaintiff’s request for
attorneys’ fees and costs. (Doc. 19.)
       Under the EAJA, a prevailing party in an action brought against the United States shall be
awarded attorneys’ fees unless the position of the United States was “substantially justified” or
special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(a). A prevailing party is
also entitled to recovery of costs. Id. § 2412(a)(1). Plaintiff was a prevailing party in this action,
and an award is appropriate. Accordingly, the Court ORDERS as follows:
       1. Plaintiff is awarded attorneys’ fees in the amount of $2232.50, to be paid by the Social
           Security Administration.
       2. The above fee award is subject to offset to satisfy any pre-existing debt Plaintiff may
           owe to the United States.
       3. If the Government is satisfied there is no debt owed by Plaintiff, the fee or any
           remainder following offset may be made payable directly to Plaintiff’s counsel, per the
           assignment attached to the motion.
               IT IS SO ORDERED.



                                             s/ Roseann A. Ketchmark
                                         ROSEANN A. KETCHMARK, JUDGE
                                         UNITED STATES DISTRICT COURT

  DATED: June 29, 2020



          Case 5:19-cv-06006-RK Document 20 Filed 06/29/20 Page 1 of 1
